DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-2, 4-5, 7 & 9-11 are pending and rejected.
Claims 3, 6 & 8 are canceled.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation is:
“an image pickup sensor” in Claims 1 & 4.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
NOTE: 35 U.S.C. § 112(f) is no longer invoked for the previously recited limitations “a light source unit”, “an image acquisition unit”, “a type acquisition unit”, “a light source unit” and “a general control unit” in light of amendments to the claims.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5, 7 & 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 4, 7 & 11, Claims 1, 4, 7 & 11 contain a plurality of indefinite limitations which either lack antecedent basis or are unclear. For the sake of brevity and to promote compact prosecution, the plurality of the indefinite limitations are listed below with corresponding proposed amendments to overcome this rejection, emphasis is added when necessary.
“an image of an object to be observed illuminated with light in the respective wavelength ranges” on Lines 5-6 of Claim 1 should read “an image of an object to be observed illuminated with light in the respective wavelength range”.
“a cumulative light emission time, which is determined on the basis of the amounts of emitted light in the respective wavelength ranges and time having passed from a start of emission of the light in the respective wavelength ranges” on Lines 7-9 of Claim 4 should read “a cumulative light emission time, which is determined on a basis of the amounts of emitted light in the respective wavelength range and time having passed from a start of emission of the light in the respective wavelength range”.
“the amount of emitted light in at least one wavelength range of the light in the respective wavelength ranges exceeding a limited amount of light” on Lines 10-11 of Claim 4 should read “an amount of emitted light in at least one wavelength range of the light in the respective wavelength range exceeding a limited amount of light”.
“which is used upon the amount of emitted light being maintained” on Lines 14-15 of Claim 4 should read “which is used upon the amounts
“in the respective wavelength ranges reaching a limited amount of emitted light” on Line 17 of Claim 4 should read “in the respective wavelength range reaching the limited amount of emitted light”.
“is determined on the basis of a gain-up upper limit for the gain processing for the first brightness adjustment processing” on Lines 3-4 of Claim 7 should read “is determined on a basis of a gain-up upper limit for the gain processing for the first brightness adjustment processing”.
“is determined on the basis of a gain-up upper limit for the gain processing for the second brightness adjustment processing” on Lines 8-9 of Claim 7 should read “is determined on a basis of a gain-up upper limit for the gain processing for the second brightness adjustment processing”.
“is determined on the basis of the amounts of emitted light in the respective wavelength ranges and a time having passed from a start of emission of the light in the respective wavelength ranges, reaches a threshold value for light emission” on Lines 5-7 of Claim 11 should read “is determined on a basis of amounts of emitted light in the respective wavelength range and a time having passed from a start of emission of the light in the respective wavelength range, reaches a threshold value for the light emission”.
“after the amount of emitted light in at least one wavelength range of the light in the respective wavelength ranges” on Lines 9-10 of Claim 11 should read “after an amount of emitted light in at least one wavelength range of the light in the respective wavelength range”.
Regarding Claims 2, 5 & 9-10, Claims 2, 5 & 9-10 are rejected as being dependent upon claims previously rejected under 35 U.S.C. § 112(b).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (hereinafter "Tanaka") (US 2019/0117041) in view of Kuramoto (US 2015/0092032).
Regarding Claim 1, Tanaka discloses an endoscope system (Fig. 1, an endoscope system; [0017]) comprising:
a light source (Fig. 1, a light source section 28; [0021]) that emits light in a plurality of wavelength ranges (Fig. 1, the light source section 28 comprises a plurality of LEDs 28a, a 28b, a 28c, and a 28d emitting light in light in various wavelengths; [0035] & [0036]) and is capable of changing a light emission ratio for a respective wavelength range of the plurality of wavelength ranges (Figs. 1 & 3-4, the current values Iv, Ib, Ig, Ir of the plurality of LEDs 28a, 28b, 28c, 28d, respectively, are changeable; [0064] & [0066]);
an endoscope (Fig. 1, an endoscope 2; [0017]) that includes an image pickup sensor (Fig. 1, an image pickup section 11; [0020]) picking up an image of an object to be observed illuminated with the light in the respective wavelength ranges (Fig. 1, the image pickup section 11 receives illuminated light in the various wavelengths; [0020]); and
a processor (Fig. 1, a processor 3; [0017]) configured to:
acquire image signals obtained from the image pickup of the object to be observed (Fig. 1, an imaging processing section 29 of the processor 3 receives image signals outputted by the image pickup section 11; [0020]);
determine whether a type of the endoscope connected to an endoscope connection unit is a first endoscope or a second endoscope (Fig. 1, an information reading section 21 of the processor 3 reads an endoscope ID from a memory 13 of the endoscope 2 connected to a cable 4 and determines whether the endoscope 2 is a large diameter endoscope or a small diameter endoscope; [0022], [0026] & [0053]); and

in response to determining that the type of the endoscope connected to the endoscope connection unit is the first endoscope, the processor changes the light emission balance to a first light emission balance corresponding to the first endoscope (Fig. 1, when the large diameter endoscope is attached to the cable 4, the light source control section 26 of the processor turns on the light source section 28, changing the light quantity ratio information from OFF (0:0:0:0) to a large diameter light ratio quantity information (0:Ib/MIL:Ig/MlL:Ir/MIL) wherein MIL is a maximum electrical current value of the large diameter endoscope; [0051] & [0063]-[0064]), and
in response to determining that the type of the endoscope connected to the endoscope connection unit is the second endoscope, the processor changes the light emission balance to a second light emission balance corresponding to the second endoscope (Fig. 1, when the small diameter endoscope is attached to the cable 4, the light source control section 26 of the processor turns on the light source section 28, changing the light quantity ratio information from OFF (0:0:0:0) to a small diameter light ratio quantity information (0:Ib/MIS:Ig/MlS:Ir/MIS) wherein MIS is a maximum electrical current value of the small diameter endoscope; [0051]-[0053] & [0063]-[0064]).
explicitly disclose wherein the first light emission balance and the second light emission balance being different at least in the normal light observation mode.
However, Kuramoto teaches an endoscope system (Fig. 1, an endoscope system 10; [0054]) comprising:
a light source (Fig. 1, a light source device 11; [0054]) that emits light in a plurality of wavelength ranges (Fig. 2, the light source device 11 has a violet LED 20a which emits violet light Vn and a white LED 20b which emits green light Gn; [0061] & [0063]);
a first endoscope (Fig. 2, a complementary color endoscope 13a; [0056]) and a second endoscope (Fig. 2, a primary color endoscope 13b; [0056]); and
a processor (Fig. 2, a main controller 31; [0073]) configured to:
determine whether a type of the endoscope connected to an endoscope connection unit is the first endoscope or the second endoscope (Fig. 2, the main controller judges whether a connected endoscope is the complementary color endoscope 13a or the primary color endoscope 13b; [0073]); and
control the light source to control a light emission balance for the respective wavelength range of the plurality of wavelength ranges (Fig. 2, the main controller 31 controls a light source controller 21 to set a light amount ratio Z; [0083]);
the first endoscope having a first light emission balance (Fig. 2, a light amount ratio for the complementary color endoscope 13a is X/Y wherein X
Y; [0083]);
the second endoscope having a second light emission balance (Fig. 2, a light amount ratio for the primary color endoscope 13b is 1/1; [0083]); and
wherein the first light emission balance and the second light emission balance are different (Fig. 2, the complementary color light amount ratio X/Y is greater than the primary color light amount ratio 1/1; [0083]).

Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the light emission balances of the first and second endoscopes as disclosed by Tanaka, to be different as taught Kuramoto, to improve color separability (Kuramoto; [0085]).
Regarding Claim 2, Tanaka, as previously modified by Kuramoto, discloses the endoscope system of Claim 1. Tanaka further discloses wherein the light in the respective wavelength range includes light in a short wavelength range, green light, or red light (Fig. 1, the various wavelengths include violet light, blue light, green light and red light; [0037]), and
the processor performs at least any one of
making a light emission ratio of the light in the short wavelength range or the red light for the first endoscope be higher than a light emission ratio of the light in the short wavelength range or the red light for the second endoscope, in the normal light observation mode (Fig. 1, the maximum electrical current value MIL —and therefore a red light current value Ir— of the large diameter endoscope is larger than the maximum electrical current value —and therefore a red light current value Ir— of the small diameter endoscope; [0053] & [0054]), or
making a light emission ratio of the green light or the red light for the first endoscope be higher than a light emission ratio of the green light or the red light for the second endoscope, in the special light observation mode.
Regarding Claim 9, Tanaka, as previously modified by Kuramoto, discloses the endoscope system of Claim 1. Tanaka further discloses wherein a diameter of a distal end part of the first endoscope is larger than a diameter of a distal end part of the second endoscope (Fig. 1, the large diameter endoscope has a larger diameter than the small diameter endoscope; [0053]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (hereinafter "Tanaka") (US 2019/0117041) in view of Kuramoto (US 2015/0092032) as applied to Claim 1 above, and further in view of Endo et al. (hereinafter "Endo") (US 2011/0034770).
Regarding Claim 10, Tanaka, as previously modified by Kuramoto, discloses the endoscope system of Claim 1. Tanaka further discloses the second endoscope is non-magnifying (Fig. 1, the small diameter endoscope has an observation window 2c; [0020]).
Tanaka, as previously modified by Kuramoto, fails to explicitly disclose wherein the first endoscope is a magnifying endoscope.
However, Endo teaches an endoscope system (Fig. 1, an endoscope device 100; [0049]) comprising:
an endoscope (Fig. 1, an endoscope 11; [0050]); and
wherein the endoscope is a magnifying endoscope (Fig. 1, the endoscope 11 comprises a magnifying lens 39 and a zoom control section 61; [0050]).
Since magnifying endoscopes proximal portions and non-magnifying endoscopes proximal portions are known structural equivalents in the art of endoscopes, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to substitute the large diameter endoscope in Tanaka, as previously modified by Kuramoto, with the magnifying endoscope taught by Endo, as the results of the substitution would have yielded the predicable result of controlling light emissions (see MPEP §2143(I)(B)).
Response to Arguments
Applicant’s arguments, see Page 7, filed September 13, 2021, with respect to the objections to the specification have been fully considered and are persuasive in light of amendments to the specification.
The objections to the specification have been withdrawn. 
Applicant’s arguments, see Page 8, filed September 13, 2021, with respect to the rejections under 35 U.S.C. § 112(a) of Claims 1-2, 4-5, 7 & 9-10 have been fully considered and are persuasive in light of amendments to the claims.
The rejections under 35 U.S.C. § 112(a) of Claims 1-2, 4-5, 7 & 9-10 have been withdrawn.
Applicant’s arguments, see Page 8, filed September 13, 2021, with respect to the rejections under 35 U.S.C. § 112(b) of Claims 1-2, 5 & 9-10 have been fully considered and are persuasive in light of amendments to the claims.
The rejections under 35 U.S.C. § 112(b) of Claims 1-2, 5 & 9-10 have been withdrawn. 
Applicant’s arguments, see Pages 8-9, filed September 13, 2021, with respect to the rejections under 35 U.S.C. §§ 102 & 103 of Claims 1-2 & 9-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 4-5, 7 & 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 4, Tanaka, as previously modified by Kuramoto, discloses the endoscope system according to Claim 1. Tanaka, Kuramoto, Endo, nor any prior art of record discloses wherein the processor is further configured to reduce amounts of emitted light in the respective wavelength range and apply a first brightness adjustment processing, which is used upon the amounts of emitted light being reduced, on pixels of the image pickup sensor or the image signals, in response to the first endoscope being used; a cumulative light emission time, which is determined on the basis of the amounts of emitted light in the respective wavelength ranges and time having passed from a start of emission of the light in the respective wavelength ranges, exceeding a threshold value for light emission; and the amount of emitted light in at least one wavelength range of the light in the respective wavelength ranges exceeding a limited amount of emitted light; and maintain the amounts of emitted light in the respective wavelength range and perform a second brightness adjustment processing, which is used upon the amount of emitted light being maintained, on a pixel of the image pickup sensor or the image signals, in response to the second endoscope being used and the amount of emitted light in at least one wavelength range of the light in the respective wavelength ranges reaching a limited amount of emitted light.
Regarding Claim 11, Tanaka, as previously modified by Kuramoto, discloses the endoscope system according to Claim 1. Tanaka, Kuramoto, Endo, nor any prior art of record discloses wherein the processor is further configured to: permit light emission of an amount of emitted light up to a maximum amount of emitted light exceeding a limited amount of emitted light, until a cumulative light emission time, which is determined on the basis of the amounts of emitted light in the respective wavelength ranges and a time having passed from a start of emission of the light in the respective wavelength ranges, reaches a threshold value for light emission in the use of the first endoscope; and inhibit emission of light exceeding the limited amount of emitted light regardless of the cumulative light emission time, after the amount of emitted light in at least one wavelength range of the light in the respective wavelength ranges reaches the limited amount of emitted light in the use of the second endoscope.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478. The examiner can normally be reached Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on (571)270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795                                                                                                                                                                                                        1/3/22